        Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    EDWIN PATILLO,                                     No. 4:20-CV-00059

                 Petitioner,                           (Judge Brann)

          v.

    WARDEN OF FCC ALLENWOOD,

                Respondent.

                               MEMORANDUM OPINION

                                    JUNE 17, 2020

        Presently before the Court is Petitioner Edwin Patillo’s petition for writ of

habeas corpus brought pursuant to 28 U.S.C. § 2241, challenging, inter alia, the

consecutive nature of his federal and state sentences.1 Respondent submitted an

answer,2 and Petitioner has now filed a reply.3 For the reasons that follow, the

Petition will be dismissed for lack of jurisdiction.

I.      BACKGROUND

        Petitioner is presently incarcerated at the Federal Correctional Complex at

Allenwood in White Deer, Pennsylvania, and has a projected release date of October

16, 2027.4




1
     Doc. 1.
2
     Doc. 10.
3
     Doc. 12.
4
     Doc. 10.
       Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 2 of 7




       On May 11, 2007, a federal jury in the U.S. District Court for the District of

New Jersey found Petitioner guilty of conspiracy to distribute and possess with intent

to distribute five grams or more of cocaine base in violation of 21 U.S.C. § 846;

distribution and possession with intent to distribute 5 grams or more of cocaine base

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B); and distribution and possession with

intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).5

       After that conviction, a jury in the New Jersey Superior Court for Atlantic

County found Petitioner guilty of using personal identifying information of another

in violation of N.J. Rev. Stat. § 2C:21-17; tampering with public records in violation

of N.J. Rev. Stat. § 2C:28-7(a); and falsifying or tampering with records in violation

of N.J. Rev. Stat. § 2C:21-4(a).6 On July 14, 2008, Petitioner was sentenced to a

total of fifteen years of imprisonment for his state crimes, for which 7 years and 6

months would be ineligible for parole.7               The state court noted that whether

Petitioner’s pending federal sentence would run concurrently or consecutively to his

state sentence would be decided by the federal court.8

       On August 14, 2008, the District of New Jersey sentenced Petitioner to a term

of 360 months of imprisonment and ordered the sentence to be “consecutive to any




5
    See Doc. 10 at 2. See also United States v. Patillo, No. 1:06-cr-611 (D.N.J.).
6
    See Doc. 10 at 3.
7
    Id.
8
    Id.
                                                 2
        Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 3 of 7




other sentence [Petitioner was] serving or that was previously imposed in any

[c]ourt.”9

        On November 10, 2015, the District of New Jersey reduced Petitioner’s

federal sentence to 292 months of imprisonment in response to a motion pursuant to

18 U.S.C. § 3582(c)(2).10

        On March 19, 2019, Petitioner filed a motion for reduction of sentence with

the District of New Jersey based on the First Step Act.11 The motion was granted in

part and denied in part on September 9, 2019.12 Specifically, Petitioner’s sentence

was reduced from 360 months to a total of 292 months.13 An appeal of the Court’s

decision remains pending before the United States Court of Appeals for the Third

Circuit.

        In his petition, Petitioner seeks “this Court’s authority to order” the New

Jersey State Parole Commission to relinquish a “seal certification/affidavit which

set[s] forth the current status and structure of the New Jersey State Sentence.”14

Petitioner goes on to state that he would like the affidavit to include the authority for

imposing a consecutive or concurrent sentence to his previously not yet imposed

federal sentence.15 Finally, Petitioner explains that the Federal Bureau of Prisons

9
     See also United States v. Patillo, No. 1:06-cr-611, Doc. 122 (D.N.J.).
10
     See id, Doc. 169.
11
     See id., Doc. 175.
12
     See id., Doc. 185.
13
     Id.
14
     Doc. 1 at 1.
15
     Id. at 2.
                                                  3
         Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 4 of 7




has utilized his state sentence as a detainer, which has assigned custody level points

to Petitioner and which prevents his transfer to a low security federal prison.16

Notably, Petitioner has already challenge the consecutive nature of his federal and

state sentences before this Court in a prior § 2241 petition, which the Court denied.17

II.      DISCUSSION

         “The writ of habeas corpus shall not extend to a prisoner unless . . . he is in

custody in violation of the Constitution or laws or treaties of the United States.”18

“Section 2241 is the only statute that confers habeas jurisdiction to hear the petition

of a federal prisoner who is challenging not the validity but the execution of his

sentence.”19 Any challenge that could “affect the duration of the petitioner’s

sentence” is appropriately brought pursuant to § 2241.20 If, however, a petitioner is

attacking something other than the fact or length of his confinement, he is seeking

something other than immediate or speedier release—the traditional purpose of

habeas corpus.21 In such a case, when the claim does not directly implicate the fact


16
      Id.
17
      See No. 18-cv-1388, Docs. 24 & 25 (M.D. Pa. Nov. 30, 2018) (concluding that federal
      authorities had primary custody over petitioner at the time of his federal sentencing and that
      federal and state sentences were correctly determined to be served consecutively).
18
      28 U.S.C. § 2241(c)(3).
19
      Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). See Zayas v. INS, 311 F.3d 247, 256
      (3d Cir. 2002) (identifying “applications challenging the manner in which a valid federal
      sentence is carried out” as an example of a “categor[y] of habeas petitions filed under §
      2241”).
20
      Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008). See also Woodall v. Fed. Bureau of
      Prisons, 432 F.3d 235, 241 (3d Cir. 2005).
21
      See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973). See also Tedford v. Hepting, 990 F.2d
      745, 748 (3d Cir. 1993).
                                                   4
        Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 5 of 7




or duration of a petitioner’s confinement, it may not be pursued by a habeas corpus

petition.22

        Here, as far as I can discern from Petitioner’s petition, he is essentially

challenging the authority of the New Jersey state courts to order his state sentence

to run consecutively to a not yet imposed federal sentence. In addition, Petitioner

seems to challenge the additional custody points that this consecutive state sentence

imposes for the purposes of whether he may be assigned to a low security facility.

        First, as to Petitioner’s suggestion that the New Jersey state courts somehow

lacked authority to order the service of his state sentence consecutive to his federal

sentence, this Court has already determined that Petitioner was in the primary

custody of the federal authorities at the time his state and federal sentences were

imposed, and that the District of New Jersey appropriately ordered his state and

federal sentences to be served consecutively, which is well within the authority of

the sentencing court. As the Court previously explained in Petitioner’s prior § 2241

proceeding, there is no merit to the contention that his sentences should be served

concurrently. None.

        Second, to the extent that Petitioner seeks to challenge his designation to a

medium rather than a low security facility due to his New Jersey detainer, such a

request does not affect the fact or duration of his sentence, and the grant of the relief



22
     Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).
                                               5
        Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 6 of 7




Petitioner requests would not result in a speedier release from his federal

confinement. As such, this is not a cognizable claim in a § 2241 petition, and the

Court lacks jurisdiction over it.

        Finally, Petitioner has filed a letter supplement to his petition, in which he

discusses his recent resentencing in the District of New Jersey pursuant to the First

Step Act.23 It is unclear the relief that Petitioner is seeking regarding his federal

resentencing; as Respondent correctly notes in its answer, any challenge to

Petitioner’s resentencing must generally be brought in the sentencing court pursuant

to 28 U.S.C. § 2255.24

        Petitioner’s resentencing in the District of New Jersey occurred on September

6, 2019, for which a direct appeal is still pending, and thus, it appears a motion to

vacate, set aside, or correct sentence brought pursuant to 28 U.S.C. § 2255 is still an

available, timely remedy should Petitioner seek to challenge his resentencing. As

such, Petitioner has failed to demonstrate that such a motion would be inadequate or

ineffective to challenge his resentencing, which precludes review of any such claim

in a § 2241 petition.25




23
     See Doc. 8.
24
     See, e.g., United States v. Addonizio, 442 U.S. 178, 179 (1979); Cradle v. United States ex
     rel. Miner, 290 F.3d 536, 538-39 (3d Cir. 2002) (affirming dismissal of petitioner’s § 2241
     petition that “sought to challenge his sentence,” which “falls within the purview of § 2255”).
25
     See Briggs v. Levi, 275 F. App’x 111, 112 (3d Cir. 2008) (affirming dismissal of § 2241
     habeas petition where inmate “has not shown that a § 2255 motion would be inadequate or
     ineffective to challenge the legality of his sentence”).
                                                    6
       Case 4:20-cv-00059-MWB-MA Document 15 Filed 06/17/20 Page 7 of 7




III.   CONCLUSION

       For the reasons set forth above, the Petition will be dismissed for lack of

jurisdiction. An appropriate Order follows.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                        7
